In a proceeding brought to settle and approve the final account of the committee of the person and property of an incompetent person (who shortly prior to commencement of said proceeding was adjudged competent), the appeal is from so much of the order settling the committee’s final account as fixed and allowed $760 to the committee’s attorney for his services. Order modified on the facts by striking from its fourth decretal paragraph the words and figure “ Seven Hundred Fifty ($750.00/100) ” and by substituting therefor the words and figure “Five Hundred ($500.00/100) ”. As so modified, order insofar as appealed from unanimously affirmed, without costs. In our opinion, under all the circumstances the sum of $500 is a fair and reasonable allowance to the attorney for his services in this proceeding. Present — Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ.